Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       22-JUL-2021
                                                       08:37 AM
                                                       Dkt. 10 ODMR


                           SCPW-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     MARK D. CAIRES, Petitioner,

                                 vs.

                 THE HONORABLE ROBERT D.S. KIM,
        Judge of the Circuit Court of the Third Circuit,
               State of Hawai#i, Respondent Judge,

                                 and

                    STATE OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING
                       (CR. NO. 3PC02100157K)

             ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Upon consideration of petitioner Mark D. Caires’s

motion for reconsideration, which was submitted for filing on

July 12, 2021, and the record, the motion for reconsideration is

untimely.   See HRAP Rule 40(a) (“A motion for reconsideration may

be filed by a party only within 10 days after the filing of the

opinion, dispositional order, or ruling unless by special leave

additional time is granted during such period by a judge or

justice of the appellate court involved.”).     Even considering the

merits of the motion, the requested relief is not warranted and
this court did not overlook or misapprehend any points of law or

fact in denying the petition for writ of mandamus.     See HRAP Rule

40(b) (a motion for reconsideration “shall state with

particularity the points of law or fact that the moving party

contends the court has overlooked or misapprehended[.]”).

Accordingly,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED:   Honolulu, Hawai#i, July 22, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2